In a letter dated November 27, 2006, addressed to the Clerk of the Appellate Courts, respondent Douglas J. Allen, of Las Vegas, Nevada, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2006 Kan. Ct. R. Annot. 308).
At the time the respondent surrendered his license, a panel hearing was pending on a formal complaint in accordance with Supreme Court Rule 211 (2006 Kan.- Ct. R. Annot. 284). The formal complaint contained allegations of misconduct including lack of competence, failure to act within scope of representation, lack of diligence, lack of communication with clients, dishonest conduct including theft and forgery, and failure to cooperate in the disciplinary process. In addition, the respondent is a convicted felon, having been convicted in Johnson County, Kansas, of felony theft on October 19, 2006.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Douglas J. Allen be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Douglas J. Allen from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2006 Kan. Ct. R. Annot. 314).